Citation Nr: 9901075	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-40 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased evaluation for right foot 
disorder, post-operative, with history of right plantar 
fasciitis, and status post bony spur removal 4th toe, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1975, and from December 1979 to January 1996.

Service connection is also in effect for cervical spine 
injury, currently evaluated as 10 percent disabling; carpal 
tunnel syndrome of the right wrist (major) currently 
evaluated as 10 percent disabling; degenerative changes of 
the lumbar spine with low back pain, currently evaluated as 
10 percent disabling; and status post spur removal from the 
4th toe on the left foot, and herpetic dermatitis, each rated 
as noncompensably disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Cheyenne.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the M&ROC in September 1996, a 
transcript of which is on file.  The Hearing Officer 
subsequently increased the rating assigned for the herein 
concerned disability from 10 to 20 percent effective the day 
following discharge from service.  However, pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), since that is not the maximum 
assignable, the issue remains on appeal.







During the course of the current appeal, additional 
adjudication has been undertaken with regard to the service-
connected disability of the right wrist.  However, absent a 
timely notice of disagreement with the determinations 
assigning and continuing a 10 percent evaluation for carpal 
tunnel syndrome of the right wrist, most recently affirmed by 
the M&ROC in a September 1997 rating decision, the Board has 
construed the issue for appellate review as limited to the 
appellants disability of the right foot as reported or the 
title page.  

Similarly, although the veteran also claimed and was denied 
entitlement to temporary total benefits based on 
hospitalization relating to care for the herein concerned 
right foot disorder, absent a timely filed notice of 
disagreement, that issue is also not part of the current 
appeal other than as related to addressing the issues of 
adequate compensation for that disorder.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A statement was submitted relating to an examination by M. 
Moore, D.P.M., at the time of a visit in March 1996.  The 
veteran was having no problems with the 4th toe but the right 
heel caused pain and a burning sensation.  Right foot pedal 
pulses were normal.  Although the right heel incisional scar 
was said to be well healed and without tenderness, there was 
an adhesion type mass at the sight of the incision and it was 
there that she was experiencing her greatest tenderness.  

On examination, the physician's impression was that the 
veteran had nerve entrapment, neurofibromatosis developing 
postoperatively from the inservice surgery.  He had given her 
a series of steroid injections to reduce the tenderness and 
nerve entrapment.  Follow-up with orthotics helped relieve 
the stress by reducing the pull on the medial calcaneal 
nerve.  He said that if this did not revolve in 6-8 weeks, 
surgery was to be considered for release of the nerve from 
entrapment.  It was noted that she was to be followed at the 
VA podiatry clinic.  

The veteran was examined with regard to her right foot 
disorder by VA in April 1996, a report of which is on file.  
She had had both a bony spur removed from the 4th toe in 
service, as well as release of plantar fascia in late 1992.  
Current complaints included a burning sensation.  The 
surgical scars on the right foot and 4th toe were well 
healed.  There was slight tenderness on palpation over the 
plantar fasciitis scar.  She was receiving ongoing care from 
a local podiatrist, Dr. M. (whose report from the prior month 
is noted above).

VA Podiatry Clinic visits in May and June 1996 show ongoing 
right heel complaints.  The veteran underwent surgery in May 
1996 for release of the nerve. 

A report is of record from Dr. M, dated in August 1996, 
showing that the veterans second surgery for the right foot, 
in May 1996, had been to free up and release the calcaneal 
nerve from fibrous attachments.  She had also been fitted for 
and given root functional orthotics in July 1996.  She had 
received steroid injections 2-3 times a month since the May 
1996 surgery to help prevent fibrous attachments to the 
nerve.


Dr. M stated that the veteran continued to complain of having 
pain and a burning sensation in the right heel.  She said 
that the May 1996 surgery had helped for awhile, but that the 
same problems had recurred.  Orthotics were helping with some 
of her other problems (i.e., back and leg aches on standing), 
but her heel was painful at times.

On examination, Dr. M's impression was recurring nerve 
entrapment.  The veteran was to use orthotics for 6 weeks.  
He felt that the injections had not been successful.  It was 
suggested that a follow-up with orthotics was necessary to 
relieve stress on the medial calcaneal nerve.  If this did 
not significantly resolve the problem in 6-8 weeks, surgery 
should be considered to clip the calcaneal nerve branch where 
it branched from behind the ankle.  

A few VA clinical reports show that the veteran continued to 
have right heel complaints.

Podiatric VA surgery was scheduled for September 26, 1996.  A 
partially legible handwritten report of that outpatient 
procedure is in the file.  Several follow-up visits show that 
the veteran did fairly well although there was some evidence 
of tenderness and drainage, and in November 1996, she 
developed surgical scar inflammation and rash.  

VA outpatient reports were acquired in August 1997 with 
regard to right carpal tunnel syndrome.  Although there is 
ample basis for concluding, based on the veterans testimony 
and other evidence of record, that she had continued to be 
seen by VA and Dr. M, no records of such care are in the 
file.  

Moreover, it is not shown that VA outpatient records with 
regard to right heel problems since the 1996 surgery have 
been requested or obtained.


A Supplemental Statement of the Case prepared in August 1997 
indicated that a follow-up examination was to be scheduled to 
determine the post-surgical residuals.  However, such an 
examination has apparently not taken place or at least a 
report thereof is not in the file.  

From the outset, the Board would note that the veteran is 
entitled to consideration of the rating for her disabilities 
under all pertinent or potentially applicable regulations and 
Diagnostic Codes.  See, i.e., Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In her case, she has had basically surgical 
correction to an originally orthopedic problem with 
neurological ramifications, i.e., nerve entrapment, all of 
which implicates other potentially applicable criteria.

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When VA is on clear notice that additional records may be 
available, as is the case herein, the Court has repeatedly 
held that VA has an obligation to assist the veteran in 
obtaining them.  See, i.e., Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

Pursuant to VAs duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue on appeal pending a 
remand of the case to the M&ROC for further development as 
follows:

1.  The M&ROC should contact the veteran 
and request that she identify all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who have treated her for 
her right foot disability since 
separation from service.  After obtaining 
any necessary authorization or medical 
releases, the M&ROC should obtain and 
associate with the claims file legible 
copies of the veterans complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veterans response, the M&ROC should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations by physicians who have not 
previously seen her, on a fee-basis if 
necessary, to determine the current 
nature and extent of all of her right 
foot problems including all pertinent 
orthopedic and neurological components.  

The claims file and a separate complete 
copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
each examiner must annotate the 
examination reports in this regard.  Any 
further indicated studies should be 
conducted.  

Both the neurological and orthopedic 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in all 
pertinent planes, involvement, entrapment 
or any other association with 
neurological impairments, and impact of 
pain and other functional impairments in 
accordance with regulatory criteria and 
guidelines as cited above.  Any opinions 
expressed as to the severity of the 
appellants right foot disability must be 
accompanied by a complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected right foot disorder, post-
operative, with history of right plantar 
fasciitis and status post bony spur 
removal 4th toe. 

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
